IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,346-01


                  EX PARTE CARLTON DONNELL TERRELL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1506164-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery and sentenced to forty years’ imprisonment.

The Fourteenth Court of Appeals affirmed his conviction. Terrell v. State, No. 14-18-00790-CR

(Tex. App.—Houston [14th Dist.] del. Jul. 16, 2019). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant claims that the State violated Brady, that the State obtained a false identification

of him at trial, and that trial and appellate counsel were both ineffective. Brady v. Maryland, 373

U.S. 83 (1963); Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014); Strickland v.

Washington, 466 U.S. 668 (1984).
                                                                                                       2

        The State disclosed evidence after trial that the complainant, who testified and identified

Applicant at trial, had an alias and a prior criminal history, which included compelling prostitution

of a minor, transportation of untaxed tobacco products, theft of property greater than $500 and less

than $1,500, illegal use of food stamps less than $200, conspiracy to smuggle and transport illegal

aliens into the United States, and bringing illegal aliens into the United States for financial gain.

Applicant says, “[This Brady evidence] would have explain[ed] some of what I stated in my

testimony. Also [it would have] show[n] that the complainant wasn’t [an] innocent victim in this

case or law abiding citizen.” There are no findings on the claim.

        Applicant says no witness identified him after the offense although shown photo lineups

within hours of the robbery, and he says one of the witnesses picked out two different people in

separate photo lineups. He says the prosecutor, on the day of but before trial, had Applicant brought

into the courtroom to be viewed by at least one witness, and then at trial the witnesses were “100%

sure I was one of the criminals.” He questions: “How’s that, after 2½ [years] had passed they was

100% sure and about 2 [hours] after the crime was committed they didn’t pick me out of the photo

spread?” There are no findings on the claim.

        The Brady evidence was disclosed to both trial and appellate counsel after trial. It is not clear

whether either counsel addressed the evidence in a motion for new trial, and appellate counsel filed

a brief in accordance with Anders v. State of Cal., 386 U.S. 738, 744 (1967). Applicant complains

that both his trial and appellate counsel provided ineffective assistance regarding the Brady evidence.

Applicant also complains that trial counsel failed to effectively represent him at trial regarding other

witnesses, including a police detective who he says falsely changed her testimony after speaking with

trial counsel, and a witness Applicant says trial counsel frightened into not testifying on his behalf.
                                                                                                      3

There is no response from either trial or appellate counsel or findings from the trial court regarding

the claims.

        Applicant has alleged facts that, if true, might entitle him to relief. Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial and appellate counsel to respond to

Applicant’s claims. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues. The trial court may also make any other findings and conclusions that it deems

appropriate. The trial court shall make findings of fact and conclusions of law within ninety days

from the date of this order. The district clerk shall then immediately forward to this Court the trial

court’s findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 14, 2021

Do not publish